                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN

JEREMY M. BLANK,
          Plaintiff,

v.                                                    Case No. 18-C-141

KENECHI ANULIGO, et al.,
          Defendants.


                                       ORDER

      Jeremy Blank, a Wisconsin state prisoner who is representing himself, filed a

lawsuit under 42 U.S.C. § 1983, alleging that defendants violated his civil rights. I

allowed plaintiff to proceed with the following claims: (1) that Doctor Kenechi Anuligo,

Nurse Amanda Set-Sporleder, Nurse Beverly Weber, Nurse Carrie Brouillette, and

Sergeant Manthey showed deliberate indifference towards a painful growth on his neck;

and (2) Winnebago County and/or Correct Care Solutions implemented a “custom or

policy” at Winnebago County Jail that prohibited inmates from receiving prescription-

grade pain medication. ECF No. 66 at 3; see also ECF No. 75. This order resolves

defendants’ motions for summary judgment, defendants’ motion to restrict document,

and plaintiff’s motion for leave to file supplemental memorandum of law. ECF Nos. 82,

89, 97, and 129.

      On March 25, 2019, defendants Anuligo, Set-Sporleder, Weber, Brouillette, and

Correct Care Solutions filed a motion to restrict documents (Exhibits A-C) to case

participants only. ECF No. 97. Exhibit A is copy of plaintiff’s medical records

documenting the full care he received at the Winnebago County Jail. ECF No. 97-1.

Exhibit B is copy of plaintiff’s medication administration records documenting his
medication pass encounters with nursing staff at the Winnebago County Jail. ECF No.

97-2. Exhibit C is a copy of plaintiff’s medical records from Dr. Christopher Keller and

his colleagues documenting the medical care plaintiff received at ENT Specialists of

Wisconsin. ECF No. 97-3.

        Before I restrict any part of the record, I must determine whether there is good

cause to do so. Gen. L. R. 79(d)(3) (E.D. Wis.). “A [party’s] general interest in keeping

medical information private does not necessarily override the public’s interest in having

access to that information.” Walker v. McArdle, 2019 WL 1980357, at *1 (E.D. Wis. May

2, 2019). “[W]hile many litigants would prefer that [] private medical information be kept

from the public, that preference, without more, is insufficient to overcome the long-

standing tradition that litigation be open to the public.” Id.

       I appreciate defendants’ attempt to protect plaintiff’s medical records, but plaintiff

placed his own medical condition at issue in this case. The public has a right to access

this decision and order, along with the evidence upon which I relied. Given that

defendants seek to restrict essentially all evidence relevant to this case, I must deny

their motion to restrict documents. In the future, defendants should consider limiting

their request to only that information which is truly sensitive. See e.g., Young v.

Blozinski, 2018 WL 4964612, at *3 (E.D. Wis. Oct. 15, 2018) (granting defendants’

request to seal plaintiff’s medical records related to his history of sexually transmitted

diseases.)

       On October 21, 2019, plaintiff filed a motion for leave to file supplemental

memorandum of law, along with his proposed supplemental memorandum of law. ECF

No. 129. Defendants did not oppose the motion. Therefore, I will grant plaintiff’s motion
                                               2
and will consider his proposed supplemental memorandum of law in the analysis below.

See Civ. L. R. 7(d) (“Failure to file a memorandum in opposition to a motion is sufficient

cause for the Court to grant the motion.”)

                                                FACTS

       For approximately two months in December 2017 and January 2018, plaintiff was

an inmate at the Winnebago County Jail. Blank Dec., ECF No. 110, ¶ 1. Defendants are

Doctor Kenechi Anuligo, Nurse Amanda Set-Sporleder, Nurse Beverly Weber, Nurse

Carrie Brouillette, Sergeant Manthey, Winnebago County, and Correct Care Solutions.

ECF No. 90, ¶ 2; see also ECF No. 127.

       Plaintiff arrived at the Winnebago County Jail on December 2, 2017. Blank Dec.,

ECF No. 110, ¶ 2. At that time, he noticed a small lump under his chin, but he didn’t

request “immediate” medical attention. Id. Plaintiff explains that he knew from past

experience that he would receive a physical within two weeks of being booked. Id.

       The following week, on December 14, 2017, Nurse Set-Sporleder performed

plaintiff’s physical exam. Id., ¶ 4. Plaintiff showed her the lump under his chin and

explained his “symptoms.” Id. Set-Sporleder told plaintiff that she would put him on the

“list” to see the doctor the following week. Id. She also told plaintiff to notify the deputies

if his condition worsened. Id. At that time, plaintiff’s lump was “the size of a golf ball.” Id.

       Several hours later, at around 1:00 a.m. on December 15, 2017, plaintiff stopped

Deputy Wuest during “rounds.” ECF No. 127, ¶ 2. Plaintiff told Wuest that he was

“experiencing unbearable pain and trouble breathing…that was worse when lying down

and almost asleep.” ECF No. 130, ¶ 3. Plaintiff further explained he had seen a nurse

during evening medication pass, and the nurse told him to notify a deputy if his
                                               3
condition changed or worsened. ECF No. 127, ¶¶ 4-5. After talking to plaintiff, Deputy

Wuest told Sergeant Manthey about plaintiff’s symptoms. Id., ¶¶ 6-7. Manthey instructed

Wuest to take plaintiff’s vitals and to contact the on-call nurse/doctor for further

instructions, both of which Wuest did. Id., ¶¶ 8-10.

       A short time later, Wuest talked to the on-call nurse, who connected him to

Doctor Anuligo. Id., ¶¶ 11-15. Wuest told Anuligo about plaintiff’s symptoms: a swollen

lump under his chin, tightness in his throat, pain in his chest and neck, and a sharp pain

in his ears. Id., ¶ 13. He also told Anuligo that plaintiff self-reported a history of asthma

and cysts. Id., ¶¶ 14-15.

       Based on the information Wuest provided, Anuligo concluded that plaintiff was

likely suffering from a joint or muscle issue in his jaw, neck, and throat area. ECF No.

90, ¶ 31. Anuligo ruled out any “emergency” medical condition based on Wuest’s

description of plaintiff’s physical state, plaintiff’s medical history, and plaintiff’s “normal”

vitals. Id., ¶ 32. Anuligo believed plaintiff’s pain and difficulty swallowing were likely a

physical manifestation of the joint or musicale issue in his jaw, neck, and throat. Id., ¶

33. He prescribed two 324 mg Aspirin, “monitoring” throughout the remainder of the

night/morning, and re-evaluation of plaintiff in the morning. Id., ¶ 34; see also ECF No.

127, ¶¶ 17-19, 26. Plaintiff received the treatment as prescribed. See ECF No. 92-2 at

1. Deputy Wuest then filled out an incident report, which Manthey signed. ECF No. 127,

¶ 23. Manthey then filled out a physical medical notification form and sent it to the

Health Services Unit. Id. Manthey returned to his normal duties and had no other

personal interactions with plaintiff that morning. Id., ¶¶ 20-21.


                                               4
       Later in the morning, on December 15, 2017, plaintiff filed an Inmate Request

Form regarding the lump on his chin. Id., ¶ 24. Manthey denied the request because

plaintiff had received “triage” treatment earlier in the morning and was already

scheduled to see a nurse later in the morning. Id., ¶¶ 26-28. Manthey responded,

       “You were provided with medical attention on 3rd shift with the on call
       nurse and doctor. You are not being denied medical care, you just
       disagree on the course of action that was taken. Your request is denied.”

ECF No. 84-3.

       Later that morning, on December 15, 2017, Nurse Set-Sporleder examined

plaintiff. ECF No. 90, ¶ 39. Set-Sporleder took plaintiff’s vitals and noted that his oxygen

levels were at 100% and his pulse was fine. Id., ¶ 41. Plaintiff explained that he had

“unbearable pain and trouble breathing that was worse when lying down almost asleep.”

ECF No. 110, ¶ 6. Plaintiff explained that in the past, his oxygen level dropped while

asleep. Id., ¶¶ 6-7. He explained that he was afraid that he may die if he went to sleep.

Id., ¶ 6. Plaintiff broke down in tears and insisted that he use the o2 monitor to show

Set-Sporleder what he was talking about. Id., ¶¶ 6-8. Set-Sporleder denied the request

and simply stated that it was “normal” for him. Id., ¶¶ 7-8.

       Set-Sporleder then performed a physical exam and noted that plaintiff had a

“hard mass” on his neck that was “not tender to touch.” ECF No. 90, ¶ 42. She called

Anuligo with information from the physical exam. Id. Anuligo, again, ruled out an

emergency condition. Id., ¶¶ 43-44. He believed that plaintiff may have been suffering

from an infection that caused swollen lymph nodes. Id. He ordered 400 mg Ibuprofen

and scheduled plaintiff for an in-person exam the next time he was at the facility, on

December 20, 2017. Id., ¶ 44.
                                             5
         The following day, on December 16, 2017, plaintiff filed a “sick call” request

regarding continued pain in his throat. Id., ¶ 47. Nurse Weber responded by placing

plaintiff on the list to be seen by Anuligo at the next available appointment. Id., ¶¶ 48-49.

Later that day, plaintiff filed a second Inmate Request Form alleging that Manthey had

improperly handled his first Inmate Request Form from the prior day. ECF No. 127, ¶

30. In response, Manthey gave plaintiff a grievance form. Id., ¶ 31. Plaintiff submitted

his grievance form on December 17, 2017. Id., ¶ 32. Lieutenant Lichtensteiger denied

the grievance form, noting that Manthey was following Anuligo’s medical orders. Id., ¶¶

32-33.

         On December 20, 2017, Anuligo and Weber examined plaintiff. ECF No. 90, ¶¶

54-55. According to Anuligo’s progress notes, plaintiff complained of pain and lumps in

his throat that made it difficult to swallow. Id., ¶ 56. Anuligo noted that plaintiff’s throat

was soft and tender. Id. Anuligo, again, ruled out an emergency medical condition

because plaintiff’s vitals and physical exam were “normal.” Id. He continued to believe

that plaintiff had an infection. Id., ¶¶ 56-57, 59. He ordered an x-ray and an ultrasound

to confirm his diagnosis. Id. He also suspected that plaintiff’s complaints of trouble

swallowing and breathing were a physical manifestation of the lumps on his throat,

which he would treat with pain and anti-inflammatory medication. Id., ¶ 58. He ordered

800 mg ibuprofen and 650 mg Tylenol for pain. Id.

         The following day, on December 21, 2017, plaintiff received an x-ray and

ultrasound. Id., ¶ 60. Doctor William Betz (an outside doctor) reviewed the x-ray results

and issued a report which stated, “There is no radiographic evidence of acute disease in

the soft tissues of the neck.” Id., ¶ 61. Doctor Michael Hinz (also an outside doctor)
                                              6
reviewed the ultrasound results and issued a report which stated, “Three masses are

seen. These could be lymph nodes.” Id., ¶ 62.

        After reviewing these reports, Anuligo entered a treatment order for “reactive

lymphadenopathy,” the swelling of lymph nodes caused by the body fighting off an

infection. Id., ¶ 63. He prescribed Clindamycin, an antibiotic specifically used to treat

lymphatic-related infections. Id. He also recommended that an outside Ear Nose Throat

(ENT) doctor examine plaintiff if his condition did not improve. Id., ¶ 64. Plaintiff received

his medication as prescribed between December 20, 2017 and December 25, 2017. Id.,

¶ 68.

        On December 26, 2017, plaintiff submitted a “sick call” request stating that he

was experiencing his symptoms again. Id., ¶ 69. In response, Set-Sporleder examined

plaintiff the following day, on December 27, 2017. Id., ¶ 70. According to her progress

notes, plaintiff’s swelling and pain returned and his throat lumps were “tender to touch.”

Id. Set-Sporleder called Anuligo, who told her to schedule plaintiff for an appointment

with a private ENT. Id., ¶ 71.

        About a week later, on January 4, 2018, Doctor Christopher Keller from the ENT

Specialists of Wisconsin examined plaintiff. Id., ¶¶ 72-73. Keller concluded that plaintiff

had “submental lymphadenitis,” an infection that was causing swelling in his lymphatic

system. Id., ¶ 73. He recommended antibiotics and a follow-up appointment in one

week. Id. Consistent with that recommendation, Anuligo prescribed antibiotics twice a

day for ten days, ibuprofen for ten days, and a probiotic. Id., ¶ 74. Plaintiff received all of

his medication as prescribed. Id., ¶ 75.


                                              7
          On January 11, 2018, plaintiff went to his one-week follow-up appointment with

Doctor Keller. Id., ¶ 76. Keller noted that plaintiff’s throat was “still sore and swollen.” Id.

Keller then concluded that plaintiff had a “submandibular abscess.” Id. Keller drained

the abscess with a needle and recommended that plaintiff continue with the medication

Anuligo had prescribed. Id. He also requested that plaintiff return in one week for a

follow-up appointment. Id. Consistent with Keller’s recommendation, Anuligo re-

prescribed the anti-biotic and probiotic. Id., ¶ 77. He also ordered that nursing staff

change plaintiff’s dressing regularly. Id.

       On January 16, 2018, plaintiff went to his follow-up appointment. Id., ¶ 78. Doctor

Robert Prehn performed a physical exam and recommended that nursing staff remove

plaintiff’s dressings in two days. Id. He also requested a follow-up appointment in one

week. Id. Consistent with Prehn’s recommendation, Anuligo approved the plan to

remove dressings and scheduled a follow-up appointment for January 25, 2018. Id., ¶¶

79, 83.

       On January 22, 2018, plaintiff submitted a “sick call” request for a CT scan. Id., ¶

81. Nurse Weber denied the request because a specialist had already examined and

treated plaintiff. Id. Plaintiff transferred out of the Winnebago County Jail the following

day, on January 23, 2018. Id., ¶ 82. At that time, jail medical staff made sure to inform

the new facility that plaintiff had an upcoming appointment with Doctor Keller. Id., ¶ 83.

                                             DISCUSSION

       Summary judgment is required where “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986); Celotex
                                               8
Corp. v. Catrett, 477 U.S. 317, 323-24 (1986); Ames v. Home Depot U.S.A., Inc., 629

F.3d 665, 668 (7th Cir. 2011). When considering a motion for summary judgment, the

court takes evidence in the light most favorable to the non-moving party and must grant

the motion if no reasonable juror could find for that party. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248, 255 (1986). “Material facts” are those under the applicable

substantive law that “might affect the outcome of the suit.” Anderson, 477 U.S. at 248. A

dispute over a “material fact” is “genuine” if “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Id.

       A party asserting that a fact cannot be disputed or is genuinely disputed must

support the assertion by:

       (A) citing to particular parts of materials in the record, including
           depositions, documents, electronically stored information, affidavits
           or declarations, stipulations (including those made for purposes of
           the motion only), admissions, interrogatory answers, or other
           materials; or

       (B) showing that the materials cited do not establish the absence or
       presence of a genuine dispute, or that an adverse party cannot produce
       admissible evidence to support the fact.

       Fed. R. Civ. P. 56(c)(1)(A)-(B). “An affidavit or declaration used to support or

oppose a motion must be made on personal knowledge, set out facts that would be

admissible in evidence, and show that the affiant or declarant is competent to testify on

the matters stated.” Fed. R. Civ. P. 56(c)(4).

       “[T]he Eighth Amendment safeguards the prisoner against a lack of medical care

that ‘may result in pain and suffering which no one suggests would serve any

penological purpose.’” Petties v. Carter, 836 F.3d 722, 727 (7th Cir. 2016) (quoting

Estelle v. Gamble, 429 U.S. 97, 103 (1976)). The court performs a two-step analysis,
                                             9
“first examining whether a plaintiff suffered from an objectively serious medical

condition, and then determining whether the individual defendant was deliberately

indifferent to that condition.” Id. at 727–28 (citing Farmer v. Brennan, 511 U.S. 825, 843

(1994)).

       “The requirement of subjective awareness tethers the deliberate-indifference

cause of action to the Eighth Amendment’s prohibition of cruel and unusual

punishment.” Whiting v. Wexford Health Sources, Inc., 839 F.3d 658, 662 (7th Cir.

2016). “[T]he court looks into [a prison official’s] subjective state of mind.” Petties, 836

F.3d at 728. A plaintiff need not show that the official intended harm or believed that

harm would occur, but mere negligence is not enough. Id; see also Whiting, 839 F.3d at

662 (“Medical malpractice does not become a constitutional violation merely because

the victim is a prisoner.”) Even objective recklessness, failing to act in the face of an

unjustifiably high risk that is so obvious that it should be known, is insufficient to make

out a claim. Petties, 836 F.3d at 727. Instead, a plaintiff must provide evidence that an

official actually knew of and disregarded a substantial risk of harm. Id.

       In the prison medical care context, medical care providers show deliberate

indifference by: (1) ignoring a request for medical assistance; (2) refusing to take

instructions from a specialist; (3) persisting in a course of treatment known to be

ineffective; (4) choosing an easier and less efficacious treatment without exercising

medical judgment; and (5) delaying in treatment which serves no penological interest.

Petties, 836 F.3d at 729-31. The court examines the totality of an inmate’s medical care

in analyzing deliberate indifference. See Gutierrez v. Peters, 111 F.3d 1364, 1375 (7th


                                             10
Cir. 1997); see also Lockett v. Bonson, 937 F.3d 1016, 1023 (7th Cir. 2019) (internal

citations omitted) (“We must examine the totality of an inmate’s medical care.”)

       Because neither party raised the issue, I will presume for purposes of summary

judgment that plaintiff’s medical condition was an “objectively” serious medical

condition.

       Regarding    “subjective”   deliberate     indifference,   defendants Anuligo,    Set-

Sporleder, Weber, and Brouillette assert that they provided plaintiff with consistent

medical care for the lump on his chin. They argue that they responded to all of plaintiff’s

medical requests, examined plaintiff in person numerous times, prescribed antibiotics,

Tylenol, and Ibuprofen (all which plaintiff received), ordered an x-ray and ultrasound

which were reviewed by Dr. Betz and Dr. Hinz, sent plaintiff to see ENT specialist Dr.

Keller, followed Dr. Keller’s recommendations, and scheduled several different follow-up

appointments with Dr. Keller’s office until the lump on plaintiff’s chin healed. Id. Plaintiff

does not dispute the treatment he received for the lump on his chin. See ECF No. 108.

Instead, plaintiff raises issue with the alleged failure to treat his “breathing and severe

constant pain.” Id. at 2. He notes that Nurse Set-Sporleder denied his request to use an

o2 machine to confirm his breathing problems and Anuligo failed to prescribe stronger

medication to treat his constant pain.

       Anuligo explains that plaintiff’s breathing problems and constant pain were likely

caused by the lump on plaintiff’s chin, which he was already treating with antibiotics,

Tylenol, and Ibuprofen. He notes that every other doctor that reviewed plaintiff’s file (Dr.

Betz, Dr. Hinz, Dr. Keller, and Dr. Phren) agreed with and/or confirmed his diagnosis of

a lymph node infection and recommended that plaintiff continue with the medication
                                             11
Anuligo had already prescribed. Plaintiff’s appears to disagree with Anuligo’s diagnosis

and implies that something else caused his breathing problems and constant pain, but

plaintiff has no basis in fact to challenge Anuligo’s diagnosis. Plaintiff is not a medical

expert himself and no other doctor that reviewed his file arrived at that conclusion.

Plaintiff’s disagreement with Anuligo’s treatment plan and medical judgment is not

enough to establish deliberate indifference. See Chadwick v. Walker, 365 F. App'x 687,

690 (7th Cir. 2010) (“[D]isagreement with the exercise of medical judgment does not

state a claim for deliberate indifference.”)

       Plaintiff implies that Anuligo “persisted in a course of treatment known to be

ineffective” because he re-prescribed the same antibiotics and pain medication several

times. Anuligo did so, however, based on Dr. Keller’s recommendation. See McGhee v.

Suliene, No. 13-CV-67-BBC, 2014 WL 576150, at *9 (W.D. Wis. Feb. 12, 2014) (“In any

event, it is difficult to see how [defendant] could be blamed for not identifying plaintiff's

need    for   surgery   as   an   emergency         when   she   was   simply   following   the

recommendations of the specialists that plaintiff saw.”). Both Dr. Keller and Anuligo

agreed that plaintiff likely had a lymph node infection. They both agreed that antibiotics,

Tylenol, and Ibuprofen were the appropriate treatment for that condition. Plaintiff then

received the medication both believed were appropriate for that condition. In any event,

plaintiff only received the allegedly “ineffective” course of treatment for about three

weeks. Three weeks is an entirely reasonable amount of time to wait and see if a

treatment plan is “effective.” Based on the record, no reasonable jury could conclude

that Anuligo, Set-Sporleder, Weber, and Brouillette were deliberately indifferent towards

plaintiff’s medical condition.
                                               12
       Plaintiff’s gripe against Manthey is that Manthey did nothing to investigate

plaintiff’s complaint. ECF No. 111. The Seventh Circuit has repeatedly held that

nonmedical personnel are entitled to defer to the judgment of prison health

professionals as long as they do not entirely ignore a prisoner’s complaint. Berry v.

Peterman, 604 F.3d 435, 440 (7th Cir. 2010) (citing Hayes v. Snyder, 546 F.3d 516,

527–528 (7th Cir. 2008). If a nonmedical prison official reviews and investigates an

inmate’s medical complaints and then refers the complaints to the prison’s medical

provider, that official is not deliberately indifferent. Greeno v. Daley, 414 F.3d 645, 655–

56 (7th Cir. 2005) (“We do not think [the official’s] failure to take further action once he

had referred the matter to the medical providers can be viewed as deliberate

indifference.”).

       While plaintiff is correct that Manthey did not investigate plaintiff’s medical

complaint himself, Manthey delegated that task to Deputy Wuest. See Burks v.

Raemisch, 555 F.3d 592, 595 (7th Cir. 2009) (“Bureaucracies divide tasks; no prisoner

is entitled to insist that one employee do another's job.”) Manthey told Deputy Wuest to

take plaintiff’s vitals and speak to the on-call nurse/doctor for further instructions, which

Wuest did. Manthey and Wuest then gave plaintiff the treatment the medical care

professionals prescribed.

       Manthey did deny plaintiff’s inmate grievance filed December 15, 2017. However,

plaintiff had already received triage treatment for his condition several hours before and

he already had an appointment scheduled for several hours later. Plaintiff notes that

“Manthey’s decision to not issue [] a grievance form amounts to a departure [from]

grievance policy.” ECF No. 112, ¶ 2. However, “[a]lleged violations of jail grievance
                                             13
procedures state no claim under § 1983.” Mann v. Adams, 855 F.2d 639, 640 (9th

Cir.1988), cert. denied, 488 U.S. 898 (1988); see also Furrow v. Lappin, 393 F. App'x

398, 399 (7th Cir. 2010) (“[T]here is no inherent constitutional right to an effective prison

grievance procedure.”) Based on the record, no reasonable jury could conclude that

Manthey showed deliberate indifference towards plaintiff’s medical condition.

       Plaintiff does not include evidence or argument regarding any unconstitutional

“custom or policy” that Winnebago County and/or Correct Care Solutions implemented.

See ECF Nos. 108, 111, and 129-1. Therefore, I will grant defendants’ motions for

summary judgment and dismiss this case.

                                          CONCLUSION

       For the reasons discussed above, IT IS ORDERED that defendants’ motions for

summary judgment (ECF Nos. 82 and 89) are GRANTED; defendant’s motion to restrict

document (ECF No. 97) is DENIED; and plaintiff’s motion for leave to file supplemental

memorandum of law (ECF No. 129) is GRANTED.

       This order and the judgment to follow are final. A dissatisfied party may appeal

this decision to the Court of Appeals for the Seventh Circuit by filing in this court a

notice of appeal within 30 days of the entry of judgment. See Fed. R. App. P. 3, 4. I

may extend this deadline if a party timely requests an extension and shows good cause

or excusable neglect for not being able to meet the 30-day deadline. See Fed. R. App.

P. 4(a)(5)(A).

       Under certain circumstances, a party may ask me to alter or amend my judgment

under Federal Rule of Civil Procedure 59(e) or ask for relief from judgment under

Federal Rule of Civil Procedure 60(b). Any motion under Federal Rule of Civil
                                             14
Procedure 59(e) must be filed within 28 days of the entry of judgment. I cannot extend

this deadline. See Fed. R. Civ. P. 6(b)(2). Any motion under Federal Rule of Civil

Procedure 60(b) must be filed within a reasonable time, generally no more than one

year after the entry of the judgment. I cannot extend this deadline. See Fed. R. Civ. P.

6(b)(2).

       I expect parties to closely review all applicable rules and determine, what, if any,

further action is appropriate in a case.

       Dated at Milwaukee, Wisconsin, this 9th day of March, 2020.

                                                 s/Lynn Adelman_____
                                                 LYNN ADELMAN
                                                 District Judge




                                            15
